DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  It appears that claim 5 is duplicate of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to the abstract idea of updating route information based on delivery location, which is found to be abstract idea of organizing human activities. The steps of identifying items and location and calculating a route and following rules or instructions. This judicial exception is not integrated into a practical application because the addition limitations of computer, processor as cited in claims 11-15 are indicative of the following:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mentioned additional limitations adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) • Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  • Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h).
Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6-8, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgh (US 2009/0048890).
With respect to claims 1, 11 and 16 Burgh discloses a method comprising: 
identifying at least one item as available for delivery at a first location (paragraph [0053] discloses items ready to deliver); 
identifying a second location associated with a recipient of the item available for delivery according to a device associated with the recipient (paragraph [0033] discloses location associated with a recipient and claim 1 discloses customer's order placed online); 
calculating a route from the first location to the second location (figure 6 and paragraph [0061]); and 
displaying at least a portion of the route from the first location to the second location (figure 6 and paragraph [0058]).
With respect to claims 2 and 5 Burgh discloses a method wherein the item comprises a food item (paragraph [0038]).
With respect to claim 6 Burgh discloses a method wherein calculating the route from the first location to the second location comprises estimating a travel time between the first location and the second location (paragraphs [0055]-[0056] discloses estimating a travel time).
With respect to claim 7 Burgh discloses a method further comprising assigning a delivery coordinator to the item available for delivery (paragraph [0039]).
With respect to claim 8 Burgh discloses a method further comprising estimating a second travel time for the delivery coordinator to arrive at the first location (paragraph [0056]).
claim 10 Burgh discloses a method wherein displaying at least a portion of the route from the first location to the second location comprises displaying the at least the portion of the route from the first location to the second location on a mobile device associated with the assigned delivery coordinator (figure 6 and paragraph [0058]).
With respect to claim 12 Burgh discloses a system, wherein the processor is further configured to assign a priority to each of the plurality of items available for delivery (paragraph [0040]).
With respect to claim 13 Burgh discloses a system, wherein the priority assigned to each of the plurality of items available for delivery is based on at least one of the following: a time of an order of each of the plurality of items available for delivery, an urgency condition associated with at least one of the plurality of items available for delivery, a recipient priority associated with at least one of the plurality of items available for delivery, and a time each of the plurality of items available for delivery became available for delivery (paragraph [0040]).
With respect to claim 14 Burgh discloses a system, wherein the processor is further configured to calculate the route from the first location to at least a subset of the plurality of receiving locations based at least in part on the priority assigned to each of a respective subset of the plurality of items available for delivery (paragraph [0040] and [0041]).
With respect to claim 15 Burgh discloses a system, wherein the processor is further configured to: identify a plurality of available delivery vehicles; and calculate the route from the first location to at least a subset of the plurality of receiving locations based at least in part on the identified plurality of available delivery vehicles (paragraph [0041] and [0055] – [0056]).

Claims 3-4, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burgh in view of Yaqub et al. (US 2008/0275643 and hereinafter Yaqub).
With respect to claims 3-4, Burgh does not explicitly disclose the feature wherein the item comprises a medication item and mail item. However, Yaqub teaches the feature in paragraph [0014] wherein the item is mail item. Neither Burgh nor Yaqub teaches the feature wherein the item is medication. However, it would be obvious to add medication as on of the items to deliver. 
With respect to claims 9 and 18, Burgh does not explicitly disclose the feature of determining whether a second delivery coordinator is closer to the first location than the assigned delivery coordinator; and in response to determining that the second delivery coordinator is closer to the first location than the assigned delivery coordinator, replacing the assigned delivery coordinator with the second delivery coordinator and determining whether the at least one of the plurality of receiving locations has changed; and in response to determining that the at least one of the plurality of receiving locations has changed: identifying a current location of the item available for delivery associated with the at least one of the plurality of receiving locations, calculating a second route from the current location of the item available for delivery associated with the at least one of the plurality of receiving locations to the changed receiving location, and causing at least a portion of the second route to be displayed.
However, Yaqub teaches the feature, of determining whether a second delivery coordinator is closer to the first location than the assigned delivery coordinator; and in response to determining that the second delivery coordinator is closer to the first location than the assigned delivery coordinator, replacing the assigned delivery coordinator with the second delivery coordinator and determining whether the at least one of the plurality of receiving 
Therefore it would have been obvious for one of ordinary skill in the art to have modified the method of Burgh to include the feature of determining whether a second delivery coordinator is closer to the first location than the assigned delivery coordinator; and in response to determining that the second delivery coordinator is closer to the first location than the assigned delivery coordinator, replacing the assigned delivery coordinator with the second delivery coordinator and determining whether the at least one of the plurality of receiving locations has changed; and in response to determining that the at least one of the plurality of receiving locations has changed: identifying a current location of the item available for delivery associated with the at least one of the plurality of receiving locations, calculating a second route from the current location of the item available for delivery associated with the at least one of the plurality of receiving locations to the changed receiving location, and causing at least a portion of the second route to be displayed, as taught by Yaqub in order to deliver item based upon updated location. Incorporating such feature would expedite the delivery and would generate more revenue for the merchant.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgh in view of Borton (US 2002/0188492).
With respect to claim 17, Burgh does not explicitly disclose the feature of providing an access credential associated with at least one physical access point associated with the route from locations.  
However, Borton teaches the feature of providing an access credential associated with at least one physical access point associated with the route from locations (paragraph [0045]).  
Therefore it would have been obvious for one of ordinary skill in the art to have modified the method of Burgh to include the feature of providing an access credential associated with at least one physical access point associated with the route from locations as taught by Borton in order to facilitate the delivery. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgh in view of Borton and further in view of Yaqub.
With respect to claim 19, Neither Burgh nor Borton teacher the feature wherein determining whether the at least one of the plurality of receiving locations has changed comprises receiving a signal from a mobile device associated with a recipient of the item available for delivery associated with the at least one of the plurality of receiving locations.
However, Yaqub teaches the feature, wherein determining whether the at least one of the plurality of receiving locations has changed comprises receiving a signal from a mobile device associated with a recipient of the item available for delivery associated with the at least one of the plurality of receiving locations (abstract, figure 3 and paragraphs [0043] – [0045]).

With respect to claim 20, Burgh further discloses the feature comprising: assigning a priority to at least one of the plurality of items available for delivery; and calculating the route from the at least one first location to at least one of the plurality of the respective receiving locations based at least in part on the priority assigned to the at least one of the plurality of items available for delivery (paragraph [0041] and [0055] – [0056]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687